COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-13-00003-CV


IN RE DWIGHT ERVINE BROWN                                              RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and the

State’s response. Because the trial court has now ruled on relator’s request for a

free copy of the record in his four cases, the court is of the opinion that the

petition should be dismissed as moot. Accordingly, relator’s petition for writ of

mandamus is dismissed as moot.



                                                   PER CURIAM

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: February 11, 2013

      1
       See Tex. R. App. P. 47.4, 52.8(d).